Exhibit 10.1

 

Stockholder’s and Registration Rights Agreement

 

by and between

 

Occidental Petroleum Corporation

 

and

 

California Resources Corporation

 

Dated as of November 25, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Definitions

1

 

 

Section 1.01

Definitions

1

 

 

 

Section 1.02

Interpretation

5

 

 

 

ARTICLE II

Registration Rights

7

 

 

Section 2.01

Registration

7

 

 

 

Section 2.02

Registration Procedures

8

 

 

 

Section 2.03

Exchange Offers

13

 

 

 

Section 2.04

Registration Expenses Paid by CRC

14

 

 

 

Section 2.05

Indemnification

14

 

 

 

Section 2.06

Reporting Requirements

16

 

 

 

Section 2.07

Registration Covenants

16

 

 

 

ARTICLE III

Voting Restrictions

17

 

 

Section 3.01

Voting of CRC Common Stock

17

 

 

 

ARTICLE IV

Miscellaneous

17

 

 

Section 4.01

Term

17

 

 

 

Section 4.02

Counterparts; Entire Agreement; Corporate Power

17

 

 

 

Section 4.03

Disputes

18

 

 

 

Section 4.04

Amendment

19

 

 

 

Section 4.05

Waiver of Default

19

 

 

 

Section 4.06

Successors, Assigns and Transferees

19

 

 

 

Section 4.07

Further Assurances

19

 

 

 

Section 4.08

Performance

19

 

 

 

Section 4.09

Notices

20

 

 

 

Section 4.10

Severability

20

 

 

 

Section 4.11

No Reliance on Other Party

21

 

 

 

Section 4.12

Registrations, Exchanges, etc.

21

 

 

 

Section 4.13

Mutual Drafting

21

 

i

--------------------------------------------------------------------------------


 

STOCKHOLDER’S AND REGISTRATION RIGHTS AGREEMENT

 

This Stockholder’s and Registration Rights Agreement (this “Agreement”) is made
as of November 25, 2014 by and between Occidental Petroleum Corporation, a
Delaware corporation (“Occidental”), and California Resources Corporation, a
Delaware corporation and wholly owned subsidiary of Occidental (“CRC”) and is
effective as of the Effective Time. Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in
Section 1.01.

 

RECITALS

 

A.                                    Pursuant to the Separation and
Distribution Agreement, dated as of November 25, 2014 (the “Separation and
Distribution Agreement”), by and between Occidental and CRC, Occidental will
distribute at least 80.1% of the outstanding shares of common stock, par value
$0.01 per share, of CRC (the “CRC Common Stock”) to Occidental’s stockholders
(the “Distribution”).

 

B.                                    Occidental may Transfer those shares of
CRC Common Stock that are not distributed in the Distribution (such shares not
distributed in the Distribution, the “Retained Shares”) through one or more
transactions, including pursuant to one or more transactions registered under
the Securities Act.

 

C.                                    CRC desires to grant to Occidental the
Registration Rights for the Retained Shares and other Registrable Securities,
subject to the terms and conditions of this Agreement.

 

D.                                    Occidental desires to grant CRC a proxy to
vote the Retained Shares in proportion to the votes cast by holders of CRC
Common Stock other than Occidental (the “Other CRC Holders”), subject to the
terms and conditions of this Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01                             Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. As used in
this definition, the term “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the

 

1

--------------------------------------------------------------------------------


 

ownership of voting securities or other interests, by contract, agreement,
obligation, indenture, instrument, lease, promise, arrangement, release,
warranty, commitment, undertaking or otherwise. It is expressly agreed that,
from and after the Distribution Date, no member of the CRC Group shall be deemed
to be an Affiliate of any member of the Occidental Group, and no member of the
Occidental Group shall be deemed to be an Affiliate of any member of the CRC
Group.

 

“Agreement” has the meaning set forth in the preamble.

 

“Ancillary Filings” has the meaning set forth in Section 2.02(a)(i).

 

“Board” means the board of directors of CRC.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York, are authorized
or obligated by law or required by executive order to be closed.

 

“CRC” has the meaning set forth in the preamble and shall include CRC’s
successors by merger, acquisition, reorganization or otherwise.

 

“CRC Common Stock” has the meaning set forth in the recitals.

 

“CRC Offering Confidential Information” means, with respect to a Demand
Registration or Exchange Offer, any information (including information contained
in draft supplements or amendments to offering materials) provided to Occidental
by CRC in connection with a Demand Registration; provided, that CRC Offering
Confidential Information shall not include information that (x) was or becomes
generally available to the public (including as a result of the filing of the
relevant Registration Statement) other than as a result of a disclosure by
Occidental, (y) was or becomes available to Occidental from a source not bound
by any confidentiality agreement with CRC or (z) was otherwise in Occidental’s
possession prior to it being furnished to Occidental by CRC.

 

“CRC Group” means CRC, each Subsidiary of CRC immediately after the Distribution
Date and each Affiliate of CRC immediately after the Distribution Date (in each
case other than any member of the Occidental Group).

 

“Demand Registration” has the meaning set forth in Section 2.01(b).

 

“Dispute” has the meaning set forth in Section 4.03(a).

 

“Distribution” has the meaning set forth in the recitals.

 

“Distribution Date” means the date and time at which the Distribution occurs.

 

“Effective Time” means 11:59 p.m., CST, on November 30, 2014.

 

2

--------------------------------------------------------------------------------


 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

 

“Exchange Offer” means an offer or series of offers registered under the
Securities Act by CRC pursuant to a Registration Statement pursuant to which
Occidental shall offer, at one time or from time to time on a delayed basis, one
or more of Occidental’s stockholders the opportunity to exchange outstanding
shares of common stock of Occidental held by such Occidental stockholder(s) for
Exchange Securities pursuant to the terms for the exchange determined by
Occidental and disclosed in the Registration Statement (including amendments or
supplements thereto).

 

“Exchange Securities” means Registrable Securities registered on a Registration
Statement to be issued to Occidental’s stockholders in exchange for outstanding
shares of common stock of Occidental in connection with an Exchange Offer.

 

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

 

“Indemnifying Party” has the meaning set forth in Section 2.05(c).

 

“Indemnitee” has the meaning set forth in Section 2.05(c).

 

“Loss” and “Losses” have the meaning set forth in Section 2.05(a).

 

“Notes Registration Rights Agreement” means that Registration Rights Agreement
dated October 1, 2014 among CRC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representative of the initial purchasers and other parties
thereto relating to the Notes Securities.

 

“Notes Securities” means CRC’s 5.00% Senior Notes due 2020, 5.50% Senior Notes
due 2021 and 6.00% Senior Notes due 2024.

 

“Occidental” has the meaning set forth in the preamble and shall include
Occidental’s successors by merger, acquisition, reorganization or otherwise.

 

“Occidental Group” means Occidental and each Subsidiary of Occidental
immediately after the Distribution Date (in each case other than any member of
the CRC Group).

 

“Occidental Offering Confidential Information” means, with respect to a Demand
Registration or Exchange Offer, (i) Occidental’s plan to file the relevant
Registration Statement and engage in any Exchange Offer so registered and
(ii) any information regarding any Exchange Offer (including the potential
timing, number of shares, exchange ratio and dealer manager); provided, that
Occidental Offering Confidential Information shall not include information that
(x) was or becomes generally available to the public (including as a result of
the filing of the relevant Registration Statement) other than as a result of a
disclosure by CRC, (y) was or

 

3

--------------------------------------------------------------------------------


 

becomes available to CRC from a source not bound by any confidentiality
agreement with Occidental or (z) was otherwise in CRC’s possession prior to it
being furnished to CRC by Occidental.

 

“Other CRC Holders” has the meaning set forth in the recitals.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

 

“Registrable Securities” means the Retained Shares and any shares of CRC Common
Stock or other CRC securities issued with respect to, in exchange for, or in
replacement of such Retained Shares; provided, that the term “Registrable
Securities” excludes any security (i) the offering and Transfer of which has
been effectively registered under the Securities Act and which has been
Transferred in accordance with a Registration Statement, (ii) that has been
Transferred by Occidental in a transaction or transactions exempt from the
registration and prospectus delivery requirements of the Securities Act such
that the further Transfer of such securities by the transferee or assignee is
not restricted under the Securities Act, including any subsequent pro rata
distribution of the Retained Shares to Occidental’s shareholders, or (iii) that
has been Transferred by Occidental in a transaction in which Occidental’s rights
under this Agreement are not, or cannot be, assigned.

 

“Registration” means a registration with the SEC of the offer and Transfer to
the public of any Registrable Securities under a Registration Statement. The
terms “Register” and “Registering” shall have correlative meanings.

 

“Registration Expenses” means all expenses incident to CRC’s performance of or
compliance with this Agreement, including all (i) registration, qualification
and filing fees, (ii) fees and expenses of compliance with securities or blue
sky laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications within the United States of any Registrable
Securities being registered), (iii) printing expenses, messenger, telephone and
delivery expenses, (iv) internal expenses of the CRC Group (including all
salaries and expenses of employees of members of the CRC Group performing legal
or accounting duties), (v) fees and disbursements of counsel for CRC and
customary fees and expenses for independent certified public accountants
retained by the CRC Group (including the expenses of any comfort letters or
costs associated with the delivery by CRC Group members’ independent certified
public accountants of comfort letters customarily requested by underwriters or
dealer managers) and (vi) fees and expenses of listing any Registrable
Securities on any securities exchange on which the shares of CRC Common Stock
are then listed and Financial Industry Regulatory Authority registration and
filing fees; but excluding all expenses incurred in connection with the
printing, mailing and delivering of copies of any Registration Statement, any
Prospectus, any other offering documents and any amendments and supplements
thereto to any dealers; any fees and expenses of the underwriters or dealer
managers, the cost of preparing, printing or producing any

 

4

--------------------------------------------------------------------------------


 

blue sky or legal investment memoranda, any selling agreements and any other
similar documents in connection with the offering, Transfer, distribution or
delivery of the Registrable Securities or other shares of CRC Common Stock to be
Transferred, costs and expenses relating to any investor presentations on any
“road show” presentations undertaken in connection with marketing of the
Registrable Securities and any fees and expenses of one  counsel to Occidental
and one counsel to the underwriters or dealer managers.

 

“Registration Rights” means the rights of Occidental to cause CRC to Register
Registrable Securities pursuant to Article II.

 

“Registration Rights Period” has the meaning set forth in Section 2.01(b).

 

“Registration Statement” means any registration statement of CRC filed with, or
to be filed with, the SEC under the rules and regulations promulgated under the
Securities Act, including the related Prospectus, amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference into such registration
statement.

 

“Retained Shares” has the meaning set forth in the recitals.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“Separation and Distribution Agreement” has the meaning set forth in the
recitals.

 

“Subsequent Transferee” has the meaning set forth in Section 4.06(b).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (x) the total combined voting power of all classes of voting securities
of such Person, (y) the total combined equity interests or (z) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“Transfer” means the direct or indirect transfer, sale, assignment or other
disposition of a security. The term “Transferred” shall have correlative
meaning.

 

“Transferee” has the meaning set forth in Section 4.06(b).

 

Section 1.02                             Interpretation.

 

In this Agreement, unless the context clearly indicates otherwise:

 

5

--------------------------------------------------------------------------------


 

(a)                                 words used in the singular include the
plural, and words used in the plural include the singular;

 

(b)                                 references to any Person include such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by this Agreement, and a reference to such Person’s
“Affiliates” or “Subsidiaries” shall be deemed to mean such Person’s Affiliates
or Subsidiaries, as applicable, following the Distribution Date;

 

(c)                                  any reference to any gender includes the
other gender and the neuter;

 

(d)                                 the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;

 

(e)                                  the words “shall” and “will” are used
interchangeably and have the same meaning;

 

(f)                                   the word “or” shall have the inclusive
meaning represented by the phrase “and/or”;

 

(g)                                  any reference to any Article, Section,
Exhibit or Schedule means such Article or Section of, or such Exhibit or
Schedule to, this Agreement, as the case may be, and references in any
Section or definition to any clause means such clause of such Section or
definition;

 

(h)                                 the words “herein,” “hereunder,” “hereof,”
“hereto” and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Section or other provision of
this Agreement;

 

(i)                                     any reference to any agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and by this Agreement;

 

(j)                                    any reference to any law (including
statutes and ordinances) means such law (including all rules and regulations
promulgated thereunder) as amended, modified, codified or reenacted, in whole or
in part, and in effect at the time of determining compliance or applicability;

 

(k)                                 relative to the determination of any period
of time, “from” means “from and including,” “to” means “to but excluding” and
“through” means “through and including”;

 

(l)                                     the table of contents and titles to
Articles and headings of Sections contained in this Agreement have been inserted
for convenience of reference only and shall not be deemed to be a part of or to
affect the meaning or interpretation of this Agreement;

 

(m)                             any portion of this Agreement obligating a party
to take any action or refrain from taking any action, as the case may be, shall
mean that such party shall also be obligated to cause its relevant Subsidiaries
to take such action or refrain from taking such action, as the case may be;

 

6

--------------------------------------------------------------------------------


 

(n)                                 the language of this Agreement shall be
deemed to be the language the parties hereto have chosen to express their mutual
intent, and no rule of strict construction shall be applied against any party;
and

 

(o)                                 except as otherwise indicated, all periods
of time referred to herein shall include all Saturdays, Sundays and holidays;
provided, however, that if the date to perform the act or give any notice with
respect to this Agreement shall fall on a day other than a Business Day, such
act or notice may be performed or given timely if performed or given on the next
succeeding Business Day.

 

ARTICLE II
Registration Rights

 

Section 2.01                             Registration.

 

(a)                                 Within thirty days following the
Distribution Date, or such earlier date that is within five days of any written
request from Occidental, CRC shall prepare and deliver to Occidental a
Registration Statement on any appropriate form requested by Occidental to effect
an Exchange Offer; provided that such Registration Statement may omit
information regarding the expected terms and timing of the Exchange Offer and
other information to be provided by Occidental. CRC shall update the
Registration Statement (a) at any time for any information or edits reasonably
requested by Occidental and (b) on a quarterly basis within three days of the
release of a CRC quarterly report on Form 10-Q or annual report on Form 10-K, as
applicable, or (c) on a more frequent basis as necessary to reflect any material
developments at CRC, in each case, in order to enable CRC to be in a position to
file such Registration Statement within three days of any demand request from
Occidental pursuant to Section 2.01(b), and, in each case, promptly distribute a
revised draft Registration Statement to Occidental.

 

(b)                                 On or prior to the 18-month anniversary of
the Distribution Date, or upon notice of extension by Occidental to CRC at any
time prior to such 18 month anniversary, on or prior to the 30-month anniversary
of the Distribution Date (the “Registration Rights Period”), Occidental shall
have the right to request that CRC file a Registration Statement with the SEC
for all or part of the Registrable Securities held by Occidental, by delivering
a written request thereof to CRC specifying the number of shares of Registrable
Securities that Occidental wishes to register (a “Demand Registration”). CRC
shall (i) within three Business Days of the receipt of a Demand Registration,
prepare the Registration Statement for an Exchange Offer for all Registrable
Securities requested by Occidental in the Demand Registration request and
reflect any edits received pursuant to Section 2.02(a)(xix) and file the
Registration Statement with the SEC within five Business Days of such request;
provided that CRC shall have at least one Business Day to incorporate and review
comments received pursuant to Section 2.02(a)(i) and 2.02(a)(xix)  and (ii) use
its reasonable best efforts to cause the Registration Statement to become
effective in respect of each Demand Registration in accordance with the intended
method of distribution set forth in the written request delivered by
Occidental.   There are no limits on the number of Demand Registrations that
Occidental may request during the Registration Rights Period.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Occidental shall select the dealer
manager(s) and shall be entitled to designate counsel for such dealer
manager(s) (subject to their approval).

 

(d)                                 In connection with any Demand Registration
pursuant to Section 2.01(b) or any subsequent filing pursuant to Section 2.02 to
facilitate an Exchange Offer:

 

(i)                                     Occidental shall treat the CRC Offering
Confidential Information as confidential information, shall not use any CRC
Offering Confidential Information for any purpose other than to prepare a
Registration Statement pursuant to the Demand Registration and effect an
Exchange Offer, and shall not disclose any CRC Offering Confidential Information
to any Person other than such of its agents, employees, advisors and counsel as
have a need to know such CRC Offering Confidential Information, and to cause
such agents, employees, advisors and counsel to comply with the requirements of
this Section 2.01(d)(i); provided, that Occidental may disclose CRC Offering
Confidential Information if such disclosure is required by court order, or state
or federal regulation or statute, but Occidental shall cooperate with CRC to
limit the extent of such disclosure through protective order or otherwise, and
to seek confidential treatment of the CRC Offering Confidential Information.

 

(ii)                                  CRC shall treat the Occidental Offering
Confidential Information as confidential information, shall not use any
Occidental Offering Confidential Information for any purpose other than to
prepare a Registration Statement pursuant to the Demand Registration and effect
an Exchange Offer, and shall not disclose any Occidental Offering Confidential
Information to any Person other than such of its agents, employees, advisors and
counsel as have a need to know such Occidental Offering Confidential
Information, and to cause such agents, employees, advisors and counsel to comply
with the requirements of this Section 2.01(d)(i); provided, that CRC may
disclose Occidental Offering Confidential Information if such disclosure is
required by court order, or state or federal regulation or statute, but CRC
shall cooperate with Occidental to limit the extent of such disclosure through
protective order or otherwise, and to seek confidential treatment of the
Occidental Offering Confidential Information

 

Section 2.02                             Registration Procedures.

 

(a)                                 In connection with CRC’s Registration
obligations under Section 2.01, CRC shall use its reasonable best efforts to
effect such Registration to permit the offer and Transfer of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith,
CRC shall, and shall cause the members of the CRC Group to:

 

(i)                                     prepare and file the required
Registration Statement, including all exhibits and financial statements required
under the Securities Act to be filed therewith and, in the case of an Exchange
Offer, any document required with respect to such Exchange Offer, including
under Rule 425 or Rule 165 (collectively, the “Ancillary Filings”), and before
filing with the SEC a Registration Statement or Prospectus, or any amendments or
supplements thereto, (A) furnish to the dealer managers, if any, and to
Occidental, copies of all documents prepared to be filed, which documents shall
be

 

8

--------------------------------------------------------------------------------


 

subject to the review and comment of such dealer managers and Occidental and
their respective counsel, and provide such dealer managers, if any, and
Occidental and their respective counsel reasonable time to review and comment
thereon and (B) not file with the SEC any Registration Statement or Prospectus
relating to the Exchange Offer or amendments or supplements thereto or any
Ancillary Filing to which Occidental or the dealer managers, if any, shall
reasonably object;

 

(ii)                                  maintain the effectiveness of the
applicable Registration Statement until the earlier of (i) the date when all
Registrable Securities thereunder have been sold and (ii) the expiration of the
Registration Rights Period, and prepare and file with the SEC such amendments
and post-effective amendments to such Registration Statement and supplements to
the Prospectus and any Ancillary Filing as may be reasonably requested by
Occidental to facilitate any Exchange Offer;

 

(iii)                               promptly notify Occidental and the dealer
managers, if any, and, if requested, confirm such advice in writing and provide
copies of the relevant documents, as soon as reasonably practicable after notice
thereof is received by any member of the CRC Group (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, the applicable Prospectus or any amendment or supplement to such
Prospectus has been filed, or any Ancillary Filing has been filed, (B) of any
comments (written or oral) by the SEC or any request (written or oral) by the
SEC or any other Governmental Authority for amendments or supplements to such
Registration Statement, such Prospectus or any Ancillary Filing, or for any
additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement, any order
preventing or suspending the use of any preliminary or final Prospectus or any
Ancillary Filing, or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties (written or
oral) in any applicable dealer manager agreement cease to be true and correct in
all material respects and (E) of the receipt by any member of the CRC Group of
any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or Transfer in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(iv)                              (A) promptly notify Occidental and the dealer
manager(s), if any, when CRC becomes aware of the occurrence of any event as a
result of which the applicable Registration Statement, the Prospectus included
in such Registration Statement (as then in effect) or any Ancillary Filing
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein (in the case of such Prospectus
and any preliminary Prospectus, in light of the circumstances under which they
were made) not misleading, or if for any other reason it shall be necessary
during such time period to amend or supplement such Registration Statement,
Prospectus or any Ancillary Filing in order to comply with the Securities Act,
and (B) in either case, as quickly as possible thereafter using all best
efforts, prepare and file with the SEC, and furnish without charge to Occidental
and the dealer manager(s), if any, an amendment or supplement to such
Registration Statement, Prospectus or Ancillary Filing that will correct such
statement or omission or effect such compliance;

 

9

--------------------------------------------------------------------------------


 

(v)                                 use its reasonable best efforts to prevent
or obtain the withdrawal of any stop order or other order suspending the use of
any preliminary or final Prospectus;

 

(vi)                              promptly (A) incorporate in a Prospectus
supplement or post-effective amendment such information as the dealer
manager(s), if any, and Occidental agrees should be included therein relating to
the plan of distribution with respect to such Registrable Securities and
(B) make all required filings of such Prospectus supplement or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement or post-effective amendment;

 

(vii)                           furnish to Occidental and each dealer manager,
if any, without charge, as many conformed copies as Occidental or such dealer
manager may reasonably request of the applicable Registration Statement and any
amendment or post-effective amendment thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);

 

(viii)                        deliver to Occidental and each dealer manager, if
any, without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus) and any amendment or supplement thereto as Occidental or
such dealer manager may reasonably request (it being understood that CRC
consents to the use of such Prospectus or any amendment or supplement thereto by
Occidental and the dealer manager(s), if any, in connection with the offering
and Transfer of the Registrable Securities covered by such Prospectus or any
amendment or supplement thereto) and such other documents as Occidental or
dealer manager may reasonably request in order to facilitate the Transfer of the
Registrable Securities by Occidental or such dealer manager;

 

(ix)                              on or prior to the date on which the
applicable Registration Statement is declared effective or becomes effective,
use its reasonable best efforts to register or qualify, and cooperate with
Occidental, the dealer manager(s), if any, and their respective counsel, in
connection with the registration or qualification of, such Registrable
Securities for offer and Transfer under the securities or “blue sky” laws of
each state and other jurisdiction of the United States as Occidental or any
participating dealer manager(s), if any, or their respective counsel reasonably
request, and in any foreign jurisdiction mutually agreeable to CRC and
Occidental, and do any and all other acts or things reasonably necessary or
advisable to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect and so as to permit the
continuance of offers and Transfers and dealings in such jurisdictions for so
long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that CRC will not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified, to take any action which would subject it to taxation or
general service of process in any such jurisdiction where it is not then so
subject or conform its capitalization or the composition of its assets at the
time to the securities or blue sky laws of any such jurisdiction;

 

10

--------------------------------------------------------------------------------


 

(x)                                 in connection with any Transfer of
Registrable Securities that will result in such securities no longer being
Registrable Securities, cooperate with Occidental and the dealer manager(s), if
any, to (A) facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be Transferred and not bearing any
restrictive Securities Act legends and (B) register such Registrable Securities
in such denominations and such names as Occidental or the dealer manager(s), if
any, may request at least two Business Days prior to such Transfer of
Registrable Securities; provided that CRC may satisfy its obligations hereunder
without issuing physical stock certificates through the use of the Depository
Trust Company’s Direct Registration System;

 

(xi)                              cooperate and assist in any filings required
to be made with the Financial Industry Regulatory Authority and each securities
exchange, if any, on which any of CRC’s securities are then listed or quoted and
on each inter-dealer quotation system on which any of CRC’s securities are then
quoted, and in the performance of any customary due diligence investigation by
any dealer manager, and use its reasonable best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other Governmental Authorities as may be necessary to
enable the seller or sellers thereof or the dealer manager(s), if any, to
consummate the Transfer of such Registrable Securities;

 

(xii)                           not later than the effective date of the
applicable Registration Statement, provide a CUSIP number for all Registrable
Securities and provide the applicable transfer agent with printed certificates
for the Registrable Securities which are in a form eligible for deposit with the
Depository Trust Company; provided, that CRC may satisfy its obligations
hereunder without issuing physical stock certificates through the use of the
Depository Trust Company’s Direct Registration System;

 

(xiii)                        obtain for delivery to and addressed to Occidental
and to the dealer manager(s), if any, opinions from the general counsel or
deputy general counsel for CRC, in each case dated the effective date of the
Registration Statement or, the date of the closing under the dealer manager
agreement or similar agreement or otherwise, and in each such case in customary
form and content for the type of Exchange Offer;

 

(xiv)                       in the case of any Exchange Offer, obtain for
delivery to and addressed to CRC and the dealer manager(s), if any, and, to the
extent requested, Occidental, (A) a cold comfort letter from CRC’s independent
registered public accounting firm in customary form and content for the type of
Exchange Offer, dated the date of execution of the dealer manager agreement or,
if none, the date of commencement of the Exchange Offer, and brought down to the
closing, whether under the dealer manager agreement, if applicable, or
otherwise, and (B) a cold comfort letter from CRC’s independent petroleum
engineers in customary form and content for the type of Exchange Offer, dated
the date of execution of the dealer manager agreement or, if none, the date of
commencement of the Exchange Offer, and brought down to the closing, whether
under the dealer manager agreement, if applicable, or otherwise;

 

11

--------------------------------------------------------------------------------


 

(xv)                          in the case of any Exchange Offer that does not
involve a dealer manager, provide to Occidental such customary written
representations and warranties or other covenants or agreements as may be
requested by Occidental comparable to those that would be included in a dealer
manager agreement;

 

(xvi)                       use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and make generally available to its
security holders, as soon as reasonably practicable, but in any event no later
than 90 days, after the end of the 12-month period beginning with the first day
of CRC’s first quarter commencing after the effective date of the applicable
Registration Statement, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and covering the period of at least 12
months, but not more than 18 months, beginning with the first month after the
effective date of the Registration Statement;

 

(xvii)                    provide and cause to be maintained a transfer agent
and registrar for all Registrable Securities covered by the applicable
Registration Statement from and after a date not later than the effective date
of such Registration Statement;

 

(xviii)                 cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of CRC’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of CRC’s securities are then quoted;

 

(xix)                       provide (A) Occidental, (B) the Transfer or
placement agent therefor, if any, (c) the dealer manager therefor, if any,
(D) counsel for Occidental or such dealer manager and (E) any attorney,
accountant or other agent or representative retained by Occidental or any such
dealer manager, as selected by Occidental, in each case, the opportunity to
participate in the preparation of such Registration Statement, each Prospectus
included therein or filed with the SEC, and each amendment or supplement
thereto; and for a reasonable period prior to the filing of such Registration
Statement, make available for inspection upon reasonable notice at reasonable
times and for reasonable periods, by the parties referred to in clauses
(A) through (E) above, all pertinent financial and other records, pertinent
corporate and other documents and properties of the CRC Group that are available
to CRC, and cause all of the CRC Group’s officers, directors and employees and
the independent public accountants who have certified its financial statements
to make themselves available at reasonable times and for reasonable periods to
discuss the business of CRC and to supply all information available to CRC
reasonably requested by any such Person in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
or other responsibility, subject to the foregoing. The recipients of such
information shall coordinate with one another so that the inspection permitted
hereunder will not unnecessarily interfere with the CRC Group’s conduct of
business.

 

(xx)                          cause the senior executive officers of CRC to
participate at reasonable times and for reasonable periods in the customary
“road show” presentations that may be reasonably requested by Occidental and
dealer manager(s), if any, and

 

12

--------------------------------------------------------------------------------


 

otherwise to facilitate, cooperate with, and participate in each proposed
offering contemplated herein and customary selling efforts related thereto;

 

(xxi)                       comply with all requirements of the Securities Act,
Exchange Act and other applicable laws, rules and regulations, as well as all
applicable stock exchange rules; and

 

(xxii)                    take all other customary steps reasonably necessary or
advisable to effect the Registration and distribution of the Registrable
Securities contemplated hereby.

 

(b)                                 As a condition precedent to any Registration
hereunder, CRC may require Occidental to furnish to CRC such information
regarding the distribution of such securities and such other information
relating to Occidental, its ownership of Registrable Securities and other
matters as CRC may from time to time reasonably request in writing. Occidental
agrees to furnish such information to CRC and to cooperate with CRC as
reasonably necessary to enable CRC to comply with the provisions of this
Agreement.

 

(c)                                  Occidental shall, as promptly as reasonably
practicable, notify CRC, at any time when a Prospectus is required to be
delivered (or deemed delivered) under the Securities Act, of the occurrence of
an event, of which Occidental has knowledge, relating to Occidental or its
Transfer of Registrable Securities thereunder requiring the preparation of a
supplement or amendment to such Prospectus so that, as thereafter delivered (or
deemed delivered) to the purchasers of such Registrable Securities, such
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

 

(d)                                 Occidental agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from CRC of the
occurrence of any event of the kind described in Section 2.02(a)(iv), Occidental
will forthwith discontinue Transfer of Registrable Securities pursuant to such
Registration Statement until Occidental’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.02(a)(iv), or until
Occidental is advised in writing by CRC that the use of the Prospectus may be
resumed; provided, however, that such obligation to discontinue shall not negate
or modify CRC’s obligations, or liability for damages for a breach of, any
provision hereof including the provisions of Section 2.02(a)(iv) and 2.06.

 

Section 2.03                             Exchange Offers.

 

(a)                                 If requested by the dealer manager(s) for
any Exchange Offer that is requested by Occidental pursuant to a Demand
Registration under Section 2.01, CRC shall enter into a dealer manager agreement
with such dealer manager(s) for such offering, such agreement to be reasonably
satisfactory in substance and form to CRC, the dealer manager(s) and Occidental.
Such agreement shall contain such representations, warranties, covenants and
indemnifications by CRC and such other terms as are generally prevailing in
agreements of that type. Occidental shall enter into such dealer manager
agreement at the request of CRC, which agreement shall contain such reasonable
representations, warranties, covenants and

 

13

--------------------------------------------------------------------------------


 

indemnifications by Occidental and such other reasonable terms as are generally
prevailing in agreements of that type.

 

(b)                                 In the event of any Exchange Offer, CRC
shall agree, and it shall use its best efforts to cause its executive officers
and directors to agree, if requested by Occidental or the dealer manager or
dealer managers, not to effect any Transfer or distribution (including any offer
to Transfer, contract to Transfer, short Transfer or any option to purchase) of
any securities (except, in each case, as part of the applicable Registration, if
permitted hereunder) that are of the same type as those being Registered in
connection with such Exchange Offer, or any securities convertible into or
exchangeable or exercisable for such securities, during the period beginning
five days before, and ending after the completion of such Exchange Offer (or
such lesser period as may be permitted by Occidental, as applicable, or such
dealer manager or managers) (the “Lock-up Period”), to the extent timely
notified in writing by such selling Person or the dealer manager or dealer
managers, subject to customary exceptions agreed to by Occidental and provided
that the applicable party would not be required by law (including without
limitation the disclosure requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended) to make, and shall
agree to not voluntarily make, any filing or public announcement of the transfer
or disposition prior to the expiration of the Lock-up Period. CRC also agrees to
execute an agreement evidencing the restrictions in this Section 2.03(b) in
customary form, which form is reasonably satisfactory to Occidental and the
dealer manager(s); provided that such restrictions may be included in the dealer
manager agreement.

 

Section 2.04                             Registration Expenses Paid by CRC.

 

In the case of any Registration of Registrable Securities required pursuant to
this Agreement, CRC shall pay all Registration Expenses regardless of whether
the Registration Statement becomes effective.

 

Section 2.05                             Indemnification.

 

(a)                                 CRC agrees to indemnify and hold harmless,
to the full extent permitted by law, Occidental, Occidental’s Affiliates and
their respective officers, directors, agents, advisors, employees and each
Person, if any, who controls (within the meaning of the Securities Act or the
Exchange Act) Occidental, from and against any and all losses, claims, damages,
liabilities (or actions or proceedings in respect thereof, whether or not such
indemnified party is a party thereto) and expenses, joint or several (including
reasonable costs of investigation and legal expenses) (each, a “Loss” and
collectively “Losses”) arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement
under which the offering and Transfer of such Registrable Securities was
Registered under the Securities Act (including any final or preliminary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein), or any such statement made in
any free writing prospectus (as defined in Rule 405 under the Securities Act)
that CRC has filed or is required to file pursuant to Rule 433(d) of the
Securities Act or any Ancillary Filing, (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus, preliminary Prospectus or
free writing prospectus, in light of the circumstances under

 

14

--------------------------------------------------------------------------------


 

which they were made) not misleading; provided, that with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
Prospectus, the indemnity agreement contained in this paragraph shall not apply
to the extent that any such liability results from or arises out of information
furnished in writing by Occidental or on Occidental’s behalf, in either case
expressly for use in such Registration Statement, Prospectus relating to
Occidental’s Registrable Securities. This indemnity shall be in addition to any
liability CRC may otherwise have, including under the Separation and
Distribution Agreement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of Occidental or any
indemnified party and shall survive the Transfer of such securities by
Occidental.

 

(b)                                 Occidental indemnifies and holds harmless,
to the full extent permitted by law, CRC, its directors, officers, agents,
advisors, employees and each Person, if any, who controls (within the meaning of
the Securities Act and the Exchange Act) CRC from and against any and all Losses
(i) arising out of or based upon information furnished in writing by Occidental
or on Occidental’s behalf, in either case expressly for use in a Registration
Statement, Prospectus relating to Occidental’s Registrable Securities. This
indemnity shall be in addition to any liability Occidental may otherwise have,
including under the Separation and Distribution Agreement.  In no event shall
the liability of Occidental hereunder be greater in amount than the value of
consideration received by Occidental for the Transfer of the Registrable
Securities giving rise to such indemnification obligation, determined with
respect to any Exchange Offer to be an amount equal to the shares of Occidental
common stock received in connection with the Exchange Offer multiplied by the
average daily sales price of shares of Occidental common stock on the date of
such Transfer.  Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of CRC or any indemnified party.

 

(c)                                  Any claim or action with respect to which a
party (an “Indemnifying Party”) may be obligated to provide indemnification to
any Person entitled to indemnification hereunder (an “Indemnitee”) shall be
subject to the procedures for indemnification set forth in Article V of the
Separation and Distribution Agreement.

 

(d)                                 If for any reason the indemnification
provided for in Section 2.07(a) or Section 2.07(b) is unavailable to an
Indemnitee or insufficient to hold it harmless as contemplated by
Section 2.07(a) or Section 2.07(b), then the Indemnifying Party shall contribute
to the amount paid or payable by the Indemnitee as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and the Indemnitee on the other hand. The relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Indemnifying
Party or the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. For the avoidance of doubt, the establishment of such relative fault,
and any disagreements or disputes relating thereto, shall be subject to
Section 4.03. Notwithstanding anything in this Section 2.07(d) to the contrary,
no Indemnifying Party (other than CRC) shall be required pursuant to this
Section 2.07(d) to contribute any amount in excess of the amount by which the
value of the Registrable Securities Transferred by such Indemnifying Party in
the Transfer of Registrable Securities in the offering to which the Losses of
the Indemnitees relate (before deducting expenses, if any) exceeds the amount of
any damages which such Indemnifying Party has otherwise been required to pay by

 

15

--------------------------------------------------------------------------------


 

reason of such untrue statement or omission. The parties hereto agree that it
would not be just and equitable if contribution pursuant to this
Section 2.07(d) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 2.07(d). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an Indemnitee hereunder shall
be deemed to include, for purposes of this Section 2.07(d), any legal or other
expenses reasonably incurred by such Indemnitee in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or proceeding. If
indemnification is available under this Section 2.07, the Indemnifying Parties
shall indemnify each Indemnitee to the full extent provided in
Section 2.07(a) and Section 2.07(b) without regard to the relative fault of said
Indemnifying Parties or Indemnitee.

 

Section 2.06                             Reporting Requirements.

 

Until the earlier of (a) the expiration or termination of this Agreement in
accordance with its terms and (b) the date upon which the Occidental Group
ceases to own any Registrable Securities, CRC shall remain in compliance with
the periodic filing requirements imposed under the SEC’s rules and regulations,
including the Exchange Act, and any other applicable laws or rules, and
thereafter shall timely file such information, documents and reports as the SEC
may require or prescribe under Sections 13, 14 and 15(d), as applicable, of the
Exchange Act. From and after the date hereof through the earlier of the
expiration or termination of this Agreement in accordance with its terms and the
date upon which the Occidental Group ceases to own any Registrable Securities,
CRC shall forthwith upon request furnish Occidental (x) a written statement by
CRC as to whether it has complied with such requirements and, if not, the
specifics thereof and (y) such other reports and documents filed by CRC with the
SEC as Occidental may reasonably request in availing itself of an exemption for
the offering and Transfer of Registrable Securities without registration under
the Securities Act.

 

Section 2.07                             Registration Covenants.

 

(a)                                 Subject to 2.07(b), immediately following
the Distribution, CRC shall file prepare and file with the SEC a Registration
Statement with respect to a registered offer to exchange the Note Securities as
contemplated by the Notes Registration Rights Agreement and shall use their
reasonable best efforts to cause such Registration Statement to become effective
under the Securities Act and consummate the exchange offer of the Notes
Securities in accordance with the Notes Registration Rights Agreement as
promptly as reasonably possible.

 

(b)                                 Upon receipt of any Demand Registration, CRC
shall not, and it will cause the members of the CRC Group not to, file any other
Registration Statement without Occidental’s consent until the consummation of
the Exchange Offer contemplated by the applicable Demand Registration; provided
that CRC shall be permitted to file any Registration Statement on Form S-8.

 

16

--------------------------------------------------------------------------------


 

(c)                                  CRC shall not, and it will cause the
members of the CRC Group not to, grant any right of registration under the
Securities Act relating to any of its shares of CRC Common Stock or other
securities to any Person other than pursuant to this Agreement without
Occidental’s consent if such rights are exercisable within the Registration
Rights Period.

 

ARTICLE III
Voting Restrictions

 

Section 3.01                             Voting of CRC Common Stock.

 

(a)                                 From the date of this Agreement and until
the date that the Occidental Group ceases to own any Retained Shares, Occidental
shall, and shall cause each member of the Occidental Group to (in each case, to
the extent that they own any Retained Shares), be present, in person or by
proxy, at each and every CRC stockholder meeting, and otherwise to cause all
Retained Shares owned by them to be counted as present for purposes of
establishing a quorum at any such meeting, and to vote or consent on any matter,
or cause to be voted or consented on any such matter, all such Retained Shares
in proportion to the votes cast by Other CRC Holders on such matter.

 

(b)                                 From the date of this Agreement and until
the date that the Occidental Group ceases to own any Retained Shares, Occidental
hereby grants, and shall cause each member of the Occidental Group (in each
case, to the extent that they own any Retained Shares) to grant, an irrevocable
proxy, which shall be deemed coupled with an interest sufficient in law to
support an irrevocable proxy to CRC or its designees, to vote, with respect to
any matter, all Retained Shares owned by them, in proportion to the votes cast
by the Other CRC Holders on such matter; provided, that (i) such proxy shall
automatically be revoked as to a particular Retained Share upon any Transfer of
such Retained Share from a member of the Occidental Group to a Person other than
a member of the Occidental Group and (ii) nothing in this Section 3.01(b) shall
limit or prohibit any such Transfer.

 

ARTICLE IV
Miscellaneous

 

Section 4.01                             Term.

 

This Agreement shall terminate upon the earlier of (a) the last day of the
Registration Rights Period, (b) the time at which all Registrable Securities are
held by Persons other than the Occidental Group and (c) the time at which all
Registrable Securities have been Transferred in accordance with one or more
Registration Statements; provided, that the provisions of Section 2.05 and this
Article IV shall survive any such termination.

 

Section 4.02                             Counterparts; Entire Agreement;
Corporate Power.

 

(a)                                 This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each party and delivered to each other party.

 

17

--------------------------------------------------------------------------------


 

(b)                                 This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, supersedes all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter and there are
no agreements or understandings between the parties with respect to such subject
matter other than those set forth or referred to herein other than the
Separation and Distribution Agreement and the agreements referred to therein.

 

(c)                                  Occidental represents on behalf of itself
and each other member of the Occidental Group, and CRC represents on behalf of
itself and each other member of the CRC Group, as follows: (i) each such Person
has the requisite corporate or other power and authority and has taken all
corporate or other action necessary in order to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby, and
(ii) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof.

 

(d)                                 Each party hereto acknowledges that it and
each other party hereto may execute this Agreement by facsimile, stamp or
mechanical signature. Each party hereto expressly adopts and confirms each such
facsimile, stamp or mechanical signature made in its respective name as if it
were a manual signature, agrees that it shall not assert that any such signature
is not adequate to bind such party to the same extent as if it were signed
manually and agrees that at the reasonable request of any other party hereto at
any time it shall as promptly as reasonably practicable cause this Agreement to
be manually executed (any such execution to be as of the date of the initial
date thereof).

 

Section 4.03                             Disputes.

 

(a)                                 This Agreement (and any claims or disputes
arising out of or related hereto or to the transactions contemplated hereby or
to the inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the laws of the State of Texas, irrespective of the choice of laws principles of
the State of Texas, including all matters of validity, construction, effect,
enforceability, performance and remedies.

 

(b)                                 THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY
RIGHT TO TRIAL BY JURY.

 

(c)                                  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is, or will be, thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief in respect of
its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.  The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by each Party.

 

18

--------------------------------------------------------------------------------


 

(d)                                 IN RESPECT OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, EACH OF THE PARTIES HERETO
CONSENTS TO THE JURISDICTION AND VENUE OF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE, AND WAIVES ANY MOTION TO TRANSFER VENUE FROM, ANY OF THE AFORESAID
COURTS.

 

Section 4.04                             Amendment.

 

No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of CRC, if such
waiver, amendment, supplement or modification is sought to be enforced against
CRC, or Occidental, if such waiver, amendment, supplement or modification is
sought to be enforced against Occidental.

 

Section 4.05                             Waiver of Default.

 

Waiver by any party of any default by the other party of any provision of this
Agreement shall not be deemed a waiver by the waiving party of any subsequent or
other default, nor shall it prejudice the rights of such party. No failure or
delay by any party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

Section 4.06                             Successors, Assigns and Transferees.

 

This Agreement and all provisions hereof shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. CRC may not assign this Agreement, without the consent of Occidental.
Occidental may assign this Agreement at any time in connection with a sale or
acquisition of Occidental, whether by merger, consolidation, sale of all or
substantially all of Occidental’s assets, or similar transaction, without the
consent of CRC.

 

Section 4.07                             Further Assurances.

 

In addition to the actions specifically provided for elsewhere in this
Agreement, CRC shall use its reasonable best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable on its part under applicable laws, regulations and agreements, to
consummate and make effective the transactions contemplated by this Agreement as
expeditiously as reasonably practicable.

 

Section 4.08                             Performance.

 

Occidental shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth in this Agreement to be
performed by any member of the Occidental Group. CRC shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by any member of the CRC
Group. Each party (including its permitted successors and assigns) further
agrees that it shall (a) give timely notice of the terms, conditions and
continuing

 

19

--------------------------------------------------------------------------------


 

obligations contained in this Section 4.08 to all of the other members of its
Group and (b) cause all of the other members of its Group not to take, or omit
to take, any action which action or omission would violate or cause such party
to violate this Agreement.

 

Section 4.09                             Notices.

 

All notices, requests, claims, demands or other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service), or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 4.09):

 

If to Occidental, to:

 

Occidental Petroleum Corporation

5 Greenway Plaza, Suite 110

Houston, Texas 77046

Attention: General Counsel

Email:  Marcia_E._Backus@oxy.com

 

If to CRC, to:

 

California Resources Corporation

10889 Wilshire Blvd.

Los Angeles, California 90024

Attention: General Counsel

Email:  Michael.Preston@crc.com

 

Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.

 

Section 4.10                             Severability.

 

If any provision of this Agreement or the application hereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby. Upon such determination, the parties shall negotiate in good faith in
an effort to agree upon such a suitable and equitable provision to effect the
original intent of the parties.

 

20

--------------------------------------------------------------------------------


 

Section 4.11                             No Reliance on Other Party.

 

The parties hereto represent to each other that this Agreement is entered into
with full consideration of any and all rights which the parties hereto may have.
The parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their in-house counsel have deemed
appropriate regarding this Agreement and their rights in connection with this
Agreement. The parties hereto are not relying upon any representations or
statements made by any other party, or any such other party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The parties hereto are not relying upon a legal duty, if one exists, on the part
of any other party (or any such other party’s employees, agents, representatives
or attorneys) to disclose any information in connection with the execution of
this Agreement or its preparation, it being expressly understood that no party
hereto shall ever assert any failure to disclose information on the part of any
other party as a ground for challenging this Agreement or any provision hereof.

 

Section 4.12                             Registrations, Exchanges, etc.

 

Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (a) any shares of CRC Common Stock, now or
hereafter authorized to be issued, (b) any and all securities of CRC into which
the shares of CRC Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by CRC and (c) any and all
securities of any kind whatsoever of CRC or any successor or permitted assign of
CRC (whether by merger, consolidation, sale of assets or otherwise) which may be
issued on or after the date hereof in respect of, in conversion of, in exchange
for or in substitution of, the shares of CRC Common Stock, and shall be
appropriately adjusted for any stock dividends, or other distributions, stock
splits or reverse stock splits, combinations, recapitalizations, mergers,
consolidations, exchange offers or other reorganizations occurring after the
date hereof.

 

Section 4.13                             Mutual Drafting.

 

This Agreement shall be deemed to be the joint work product of the parties, and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

 

[The remainder of this page has been left blank intentionally.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

 

Occidental Petroleum Corporation

 

 

 

 

 

 

 

By:

/s/ Marcia E. Backus

 

Name:

Marcia E. Backus

 

Title:

Vice President and General Counsel

 

[Signature Page to Stockholder’s and Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

California Resources Corporation

 

 

 

 

 

 

 

By:

/s/ Todd A. Stevens

 

Name:

Todd A. Stevens

 

Title:

President and Chief Executive Officer

 

[Signature Page to Stockholder’s and Registration Rights Agreement]

 

--------------------------------------------------------------------------------